DETAILED ACTION
This is an Office action based on application number 16/495,962 filed 20 September 2019, which is a national stage entry of PCT/CN2017/100236 filed 1 September 2017, which claims priority to CN20170656529.2 filed 3 August 2017. Claims 1-10 are pending.
Amendments to the claims, filed 2 May 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 2 May 2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 May 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication No. US 2014/0034109 A1) (Kim) in view of Fujita et al. (US Patent Application Publication No. 2011/0105637 A1) (Fujita).

Regarding instant claims 1 and 7, Kim discloses multi-layered films including a resin composition, having excellent durability and weather resistance, that is used in a backsheet for photovoltaic modules (paragraphs [0012-0014]).
	Kim further discloses that the multi-layered film includes a substrate inclusive of a polymeric polyester-based sheet (paragraphs [0016; 0085]). Said substrate is construed to be equivalent to the base material layer recited by the instant claims.
	Kim further discloses that the multi-layered film includes various functional layers known in the art including an adhesive layer formed on the surface of the substrate (paragraph [0098]).
	Kim does not explicitly disclose the specific high weather-resistance adhesive and release material layer.
	However, Fujita discloses pressure sensitive adhesive compositions used as encapsulating compositions for use in electronic devices inclusive of photovoltaic devices (paragraph [0010]).
	Fujita teaches that the adhesive composition comprises little or no water, which minimizes the adverse effects of moisture on electronic devices; the adhesive has low permeability to moisture such that exposure of the electronic components to moisture is prevented or minimized; and the compositions are designed to have little or no acidic components such that corrosion of metal components in the device is prevented or minimized (paragraph [0016]). Furthermore, Fujita teaches that such adhesive compositions have good adhesive properties (paragraph [0017]).
	Fujita further discloses that the adhesive composition is disposed on a substrate inclusive of polyester resin materials to form an adhesive layer (paragraph [0009; 0072]).
	Fujita further disclose that the outer surface of the adhesive layer is protected with means such as a release liner (paragraph [0062])
	Fujita further discloses that the adhesive composition comprises polyisobutylene (paragraph [0008]) (i.e., a synthetic rubber-based pressure-sensitive adhesive).
	Fujita further discloses that thermal initiators inclusive of imidazoles are added to the adhesive composition to obtain a desired rate of curing (paragraph [0038-0039), which suggests that said imidazole thermal initiators are curing agents.
	Fujita further discloses that the adhesive composition comprises tackifiers inclusive of aromatics-modified polyterpenes resins or rosin derivatives (paragraphs [0032-0034]).
	Fujita further discloses that antioxidants are added to the adhesive composition, wherein the antioxidants are inclusive of hindered phenol-based compounds (paragraphs [0050;0057].
	Fujita further discloses that ultraviolet absorbents are added to the adhesive composition, wherein the ultraviolet absorbents are inclusive of benzotrialzole-based compounds, and benzophenone-based compounds (paragraphs [0050; 0056]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the adhesive of Fujita as the adhesive layer desired by Kim. The motivation for doing so would have been that such adhesive compositions are readily used in photovoltaic device applications; furthermore, such adhesive compositions have little to no water content to minimize the adverse effects of moisture on electronic devices; the adhesive compositions have low permeability to moisture; the adhesive compositions have little or no acidic components to minimize corrosion; and the adhesive compositions have good adhesive properties. Furthermore, it would have been obvious to include the release liner of Fujita to protect the outer surface of the adhesive layer.
	As to the claimed “high weather-resistance adhesive”, the prior art encompasses an embodiment that is substantially identical to that of the claims (i.e., a synthetic rubber-based pressure-sensitive adhesive comprising a tackifier, a curing agent, an antioxidant, and an ultraviolet absorbent) that exhibits low moisture permeability. Therefore, one of ordinary skill in the art would necessarily conclude that the adhesive composition encompassed by the prior art and that of the claims would necessarily have the same properties inclusive of high weather-resistance. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	It is noted that the prior art combination does not explicitly disclose a high-performance repair tape for a backboard of a photovoltaic module; however, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
Therefore, because the prior art combination discloses the claimed structure comprising a base material layer, a functional adhesive layer, and a release material layer, the prior art combination meets the limitations of the instant claims.

Regarding instant claims 2 and 5, Kim discloses that the multi-layered film comprises a coating layer formed from a cured product of a resin composition coated on both surfaces of substrate inclusive of a polyester-based sheet (paragraph [0016; 0083; 0097; 0131]). The structure comprising a polyester-based sheet coated on both sides with a cured product of a resin composition is construed to read on the claimed coated polyester film.
	Kim further discloses that the resin composition comprises at least a fluorine-based polymer inclusive of a homopolymer or a copolymer of at least one monomer selected from the group inclusive of vinylidene fluoride, tetrafluoroethylene, perfluoro(butylethylene), perfluoro(methylvinylether) (PMVE), perfluoro(ethylvinylether) (PEVE), perfluoro(propylvinylether) (PPVE), perfluoro(hexylvinylether) (PHVE), perfluoro-2,2-dimethyl-1,3-dioxole (PDD), and perfluoro-2-methylene-4-methyl-1,3-dioxolane (PMD) (paragraph [0027]).
	Kim further disclose that the resin composition comprises a heat-curing agent inclusive of amine-based curing agents, acid anhydride-based curing agents, and imidazole-based curing agents (paragraph [0064]).
	Kim further discloses that the resin composition includes fillers inclusive of silica, alumina, calcium carbonate, barium sulfate, and carbon black (paragraph [0078]).

Regarding instant claims 3-4 and 6, the composite polyester film and the polymer co-extruded resin film are alternate embodiments by claim 2. Therefore, since the prior art combination meets at least one embodiment of claim 2 (i.e., the coated polyester film), the other embodiments are considered optional, and the prior art combination meets the limitations of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/05/2022